Citation Nr: 1324887	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  05-22 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to January 1967.  Thereafter, he has service as a member of the Navy Reserve.
This appeal to the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California, that denied the benefit sought on appeal.  The RO in Reno, Nevada, exercises current jurisdiction of the claims file.

The Veteran appeared at a Board hearing in March 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.  The undersigned held the record of the hearing open for 60 days for receipt of additional evidence from the Veteran.  No additional evidence was received.

The Veteran has a Virtual claims file, which is a highly secured paperless    repository, associated with his paper claims file.  The Board has reviewed the contents of the Virtual file and, other than the hearing transcript, the documents in the Virtual file are duplicative of those in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served aboard the carrier, USS CONSTELLATION (CVA-64) (Constellation), during combat operations in the Vietnam War as an ordinance person between some time in 1966 to January 1967.  He concedes that he did not go ashore in Vietnam during his service.  However, the asserted basis for his claim is that he handled canisters that in fact contained defoliants as well as napalm, which he was responsible for uploading onto carrier aircraft for missions over Vietnam.  The U. S. Army and Joint Services Records Research Center (JSRRC) may be able to provide information as to whether the mission of Naval aircraft from the Constellation in fact included the spraying of defoliants.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will inquire of the JSRRC as to whether available records or other documents indicate that the mission of any aircraft from the Constellation involved the spraying of herbicides over Vietnam.

2.  If the JSRRC responds in the affirmative, the AMC/RO must review the claims file and ensure that any other appropriate herbicide-related development actions are indicated, to include re-adjudication of the claim on appeal.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

